Citation Nr: 1612420	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-06 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability exhibited by gastrointestinal symptoms, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability exhibited by joint pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability exhibited by muscle pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to February 1987 and from May 1988 to September 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in September 2013 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with gastrointestinal reflux disease (GERD); a preponderance of the competent and the probative evidence of record is against a finding that the Veteran's gastrointestinal symptoms are etiologically related to active service, to include exposure to environmental hazards.

2.  The Veteran has been diagnosed with arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome of both shoulders; a preponderance of the competent and the probative evidence of record is against a finding that the Veteran's joint and muscle pain are etiologically related to active service, to include exposure to environmental hazards.



CONCLUSIONS OF LAW

1.  The criteria for service connection for gastrointestinal symptoms, diagnosed as GERD, to include as due to undiagnosed illness and/or exposure to environmental hazards, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2015).

2.  The criteria for service connection for joint pain, diagnosed as arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome of both shoulders, to include as due to undiagnosed illness and/or exposure to environmental hazards, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2015).

3.  The criteria for service connection for muscle pain, diagnosed as arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome of both shoulders, to include as due to undiagnosed illness and/or exposure to environmental hazards, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. 
§ 5103(a) (West 2014).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims for entitlement to service connection for GERD, arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome of both shoulders, letters dated in February 2009 and February 2014 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490. 

VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded medical examinations to obtain opinions as to whether any claimed disability found in the examination was the result of service.  He was afforded VA examinations addressing his gastrointestinal symptoms, joint pain, and muscle pain in July 2009 and August 2012, and an addendum opinion in March 2014.  The opinions were rendered by medical professionals following a thorough examination and interview of the Veteran.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The claims file was reviewed.  The examiners laid factual foundations for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in September 2013.  The Board specifically instructed the RO to verify whether the Veteran was in close proximity to a destroyed ammunition depot in March 1991 and exposed to nerve agents, obtain an addendum opinion as to whether the Veteran's disabilities were casually related to active service, to include nerve agent exposure, and to readjudicate the claims on appeal.  Subsequently, in a March 2014 letter, it was reported that the Veteran was in a military unit that was in a possible hazard area in March 1991.  Additionally, in March 2014, the RO obtained an addendum opinion concerning the etiology of the veteran's disabilities, to include as due to an undiagnosed illness.  Thereafter, the Veteran's claims were readjudicated in an April 2014 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2015).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2015).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307 (2015).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Gulf War Syndrome

The Veteran's service personnel records reflect that he served in Southwest Asia from August 1990 to March 1991.  He received the Southwest Asia Service Medal. Thus, the Veteran served in Southwest Asia during the Persian Gulf War.

Under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015), VA shall pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran with a qualifying chronic disability that became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): 

(1) A medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (2) any diagnosed illness that the Secretary determines warrants a presumption of service connection; (3) an undiagnosed illness in a veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, provided that such disability by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 

For the purposes of this section, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) Fatigue, (2) signs or symptoms involving the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, 12) abnormal weight loss, or (13) menstrual disorders. 

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015). 

If signs or symptoms are medically attributed to a diagnosed (rather than an undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  See VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann  v. West, 14 Vet. App. 12, 22-23 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant..  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  




Gastrointestinal Symptoms

The Veteran asserts that his gastrointestinal symptoms, diagnosed as GERD, are due to environmental hazard exposure during the Gulf War.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran's STRs show two complaints of an upset stomach during active service.  Other than those two records, the Veteran's STRs are silent for any complaints or diagnoses relating to GERD.  The June 1991 separation examination report indicates the Veteran's mouth and throat were normal.  In the June 1991 report of medical history, the Veteran denied having had frequent indigestion, stomach, liver, or intestinal trouble.

In a July 2009 Compensation and Pension (C&P) examination report, it was noted that the Veteran's gastrointestinal symptoms involved some painful swallowing that began three to four years prior and some chronic problems with a sore throat.  In 2007, the Veteran had an endoscopy which was reported as normal.  He was put on medication and has had good relief of the burning sensation in his throat when he swallowed.  The Veteran reported that he still experienced a sore throat occasionally and used throat lozenges.  He further noted that he had a hemorrhoidectomy in 1992 with no recurrence.  The Veteran reported occasional small amounts of rectal bleeding when straining hard or constipated.  The examiner noted that the Vetera had normal bowel sounds, no tenderness, masses, or organomegaly.  

The impression was that the Veteran had gastrointestinal symptoms of painful swallowing with burning, relieved by pantoprazole consistent with reflux.  The examiner opined that all of the Veteran's conditions had diagnoses and there was no undiagnosed condition that would be considered related to Gulf War exposure.

In an August 2012 C&P examination report, the Veteran was diagnosed with GERD.  The examiner noted that the Veteran's STRs showed two complaints during service for an upset stomach.  There was no diagnosis of GERD.  Private treatment records were reviewed and showed that the Veteran had complaints of reflux symptoms and burning in the back of his throat.  The examiner noted that the Veteran had an endoscopy in 2007 and was told he had some esophageal damage due to reflux.  The examiner further noted that the Veteran was on medication and was asymptomatic.  The Veteran's symptoms consisted of heartburn, reflux, and regurgitation.  

The examiner opined that it was less likely than not that the two complaints of an upset stomach during active service were related to the Veteran's later diagnosis of GERD.  He had no GERD symptoms documented during service and there were many reasons for episodic upset stomach.

Following a September 2013 Board remand, a March 2014 medical opinion noted that the Veteran was in Southwest Asia from August 1990 to March 1991.  A March 2014 letter from the Office of the Assistant Secretary of Defense noted that the Veteran was in a military unit in a possible hazard area while serving in Southwest Asia.  

The examiner noted that the Veteran's claims file had been reviewed, to include the July 2009 and August 2012 C&P examination reports.  The examiner opined that the Veteran's claimed gastrointestinal symptoms, diagnosed as GERD, were less likely than not incurred in or caused by the claimed in-service injury, event, or illness, to include causally related to nerve agent exposure.  The rationale provided was that exposure to low levels of nerve agent, Sarin, causes individuals exposed to exhibit: "pinpointing of the pupils of the eyes, which is called miosis.  Also, at about the same low levels of Sarin, there are other mild symptoms, including runny nose, tightness of the chest, and eye pain.  After the exposure stops, these temporary health effects go away."  Effects of low-level exposure to sarin and cyclosarin during the 1991 Gulf War on brain function and brain structure in US veterans Neurotoxicology, September 2010; 31(5): 493-501.  "Although little is known about the long-term neurobehavioral or neurophysiological effects of low-dose exposure to GB/GF in humans, recent studies of Gulf War veterans from the Devens Cohort suggest decrements in certain cognitive domains and atrophy in brain white matter occur [in] individuals with higher estimated levels of GB/GF exposure."  Id.  The examiner noted that the Veteran had no such complaints at any time during his active service nor during the pendency of this appeal.

The Veteran reported in a February 2009 statement that he was ordered to take nerve agent prevention pills while in Saudi Arabia and Iraq and was within one mile of a warehouse suspected of containing nerve agents when it exploded.  However, the examiner reported that the Veteran did not have a medically unexplained illness.  His gastrointestinal symptoms did not represent "abnormal function of an organ, without a structural alteration in the tissues."  The Veteran had evidence of esophageal reflux as documented by EGD and symptoms relieved by a proton pump inhibitor.

The Board finds the August 2012 C&P examination report and the March 2014 opinion to be factually accurate, fully articulated, and also contain sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran has contended that he has gastrointestinal symptoms, diagnosed as GERD, that are related to service.  Although a lay person may be competent to report the etiology of a disability, GERD is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of his GERD, the Board finds that the probative value of any such opinion is outweighed by that of the August 2012 C&P examiner and the March 2014 addendum opinion, who have education, training, and experience in evaluating the etiology of GERD. 

The Board finds that a preponderance of the evidence is against the Veteran's claim for entitlement to service connection for gastrointestinal symptoms, diagnosed as GERD.  As the Veteran has GERD, he has a current disability.  However, the evidence is against a finding of a nexus between the Veteran's GERD and service. While the Veteran's STRs showed two complaints of an upset stomach, and he later complained of reflux symptoms and burning in the back of his throat, both the competent and probative August 2012 C&P examiner and the March 2014 addendum opinion examiner found that it was less likely than not that the Veteran's upset stomach in service was etiologically related to his later diagnosed GERD, to include due to exposure to hazardous exposures.  

As the Veteran has been diagnosed with GERD, he does not have an undiagnosed illness.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Joint and Muscle Pain

As there is considerable overlap in the applicable evidence for the Veteran's appeals for entitlement to service connection for joint pain and muscle pain, to include as due to undiagnosed illness, the Board will discuss both claims together.

The Veteran asserts that his joint and muscle pains, diagnosed as arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome of both shoulders, are due to environmental hazard exposure during the Gulf War.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran's STRs show complaints of right ankle pain, but followup x-rays and examination found a normal ankle.  A review of private treatment records noted treatment for arthritis of the hands, left knee pain with arthroscopy, and joint pain in multiple joints.  VA treatment records are absent for any treatment for joint pain.  The Veteran's STRs, as well as VA treatment records, contain no treatment or diagnosis for muscle pain.  The June 1991 separation examination report indicates the Veteran's joints and muscles were normal.  In the June 1991 report of medical history, the Veteran denied having had recurrent back pain, swollen or painful joints, cramps in his legs, a painful or "trick" shoulder or elbow, arthritis, rheumatism, or bursitis, or foot trouble.

In a July 2009 C&P examination report, the Veteran reported generalized pain in his hands and noted he had arthritis of his left thumb carpal metacarpal joint in the past.  He reported discomfort using hand tools due to multiple metacarpophalangeal and interphalangeal joints of both hands.  The Veteran reported that he experienced no flare-ups of pain in his hands.  He also reported that he had no increased limitation with repetitive use.  

The Veteran reported that he had a medial meniscus tear of his left knee in 2006.  He stated he was doing well and denied any significant knee problems.  He had no swelling, locking, or giving way of the knee and his left knee did not interfere with his walking.  He had no limitations with repetitive use.  

The Veteran also reported intermittent low back pain for about eight years with no radiation to his extremities.  He had no incapacitating flare-ups of his back and had no increased limitation after repetitive-use.  

The Veteran reported that he had intermittent pain in both shoulders which worsened after overhead use.  He had no flare-ups of shoulder pain and no limitation of motion except after repetitive use in the overhead position.  The VA examiner reported that the Veteran's shoulders were non-tender to palpation.  Cross-arm test and impingement test were negative.  The Veteran had some slight posterior right shoulder pain, and overall, the Veteran had no other pain, loss of motion, weakness, fatigability, or incoordination in either shoulder.  

In examining the Veteran's hands, a scar on the left thumb over the carpal metacarpal joint was noted, which was non-tender.  Grip strength for both hands was normal, there was no swelling, tenderness to palpation, or manipulation of the hand joints.  The Veteran's hands had full range of motion with full extension and flexing into a tight fist.  He had slight tenderness with manipulation of the left thumb carpal metacarpal joint.  The Veteran had no pain on repetitive motion, nor was there loss of motion, weakness, fatigability, or incoordination.

The Veteran's left knee had well-healed, non-tender endoscopy scars.  His left knee had no effusion, no edema, and no tenderness.  The knee was stable to varus and valgus stress, and interior drawer and Lachman's test were negative.  Active and passive motion were nontender.  Repetitive motion of the left knee was completed and there was mild patella crepitus.  The Veteran's left knee had no pain, loss of motion, weakness, fatigability, or incoordination.

The Veteran's lumbar spine was completely non-tender to palpation and range of motion was non-tender.  The Veteran had no pain, loss of motion, weakness, fatigability, or incoordination.

The examiner's impression was that the Veteran had arthralgias of both hands, his left thumb carpal metacarpal joint replacement was due to arthritis, he had an intermittent lumbar strain, his left knee medial meniscus tear was surgically resected, and he had mild intermittent impingement syndrome in both shoulders.  The examiner opined that all the Veteran's current conditions had diagnoses and there were no undiagnosed condition that would be considered related to Gulf War exposure.

In a March 2014 opinion, the examiner noted that the Veteran's claims file had been reviewed, to include the July 2009 and August 2012 C&P examination reports.  The examiner opined that the Veteran's joint and muscle pain conditions, diagnosed as arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome in both shoulders, was less likely than not incurred in or caused by the claimed in-service, injury, event, or illness, to include causally related to nerve agent exposure.  

The rationale provided was that exposure to low levels of nerve agent, Sarin, causes individuals exposed to exhibit: "pinpointing of the pupils of the eyes, which is called miosis.  Also, at about the same low levels of Sarin, there are other mild symptoms, including runny nose, tightness of the chest, and eye pain.  After the exposure stops, these temporary health effects go away."  Effects of low-level exposure to sarin and cyclosarin during the 1991 Gulf War on brain function and brain structure in US veterans Neurotoxicology, September 2010; 31(5): 493-501.  "Although little is known about the long-term neurobehavioral or neurophysiological effects of low-dose exposure to GB/GF in humans, recent studies of Gulf War veterans from the Devens Cohort suggest decrements in certain cognitive domains and atrophy in brain white matter occur [in] individuals with higher estimated levels of GB/GF exposure."  Id.  The examiner noted that the Veteran had no such complaints at any time during his active service or during the pendency of this appeal.

The Veteran reported in a February 2009 statement that he was ordered to take nerve agent prevention pills while in Saudi Arabia and Iraq and was within one mile of a warehouse suspected of containing nerve agents when it exploded.  However, the examiner reported that the Veteran did not have any medically unexplained illnesses.  His joint and muscle pain all had current diagnoses and there were no undiagnosed conditions that would be considered related to Gulf War exposure. 

The Board finds the March 2014 opinion to be factually accurate, fully articulated, and also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran has contended that he has joint and muscle pain, diagnosed as arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome in both shoulders, that are related to service.  Although a lay person may be competent to report the etiology of a disability, arthralgia, intermittent lumbar strain, and intermittent impingement syndrome of the shoulders are not the types of disorders which are susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of his arthralgia, intermittent lumbar strain, and intermittent impingement syndrome of the shoulders, the Board finds that the probative value of any such opinion is outweighed by that of the March 2014 addendum opinion examiner, who has education, training, and experience in evaluating the etiology of arthralgia, intermittent lumbar strain, and intermittent impingement syndrome of the shoulders. 

The Board finds that a preponderance of the evidence is against the Veteran's claims for entitlement to service connection for joint and muscle pain, diagnosed as arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome in both shoulders.  As the Veteran has arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome in both shoulders, he has current disabilities.  However, the evidence is against a finding of a nexus between the Veteran's arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome in both shoulders and service.  While the Veteran's STRs showed complaints of right ankle pain, and a review of private treatment records noted treatment for arthritis of the hands, left knee pain with arthroscopy, and multiple joint pain, the competent and probative March 2014 addendum opinion examiner found that it was less likely than not that the Veteran's arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome in both shoulders was etiologically related to active service, to include due to exposure to hazardous exposures.  

As the Veteran has been diagnosed with arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome in both shoulders, he does not have an undiagnosed illness.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims. Consequently, the benefit-of-the-doubt rule is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for gastrointestinal symptoms, diagnosed as GERD, to include as due to environmental hazards and/or an undiagnosed illness, is denied.

Entitlement to service connection for joint pain, diagnosed as arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome in both shoulders, to include as due to environmental hazards and/or an undiagnosed illness, is denied.
Entitlement to service connection for muscle pain, diagnosed as arthralgias of both hands, intermittent lumbar strain, and mild intermittent impingement syndrome in both shoulders, to include as due to environmental hazards and/or an undiagnosed illness, is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


